 53320 NLRB No. 5VONS GROCERY CO.1The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2All dates are in 1992 unless otherwise indicated.3The complaint does not allege that the Respondent violated Sec.8(a)(2) prior to June 1992. Further, the General Counsel filed no ex-
ceptions to the judge's findings that (1) it was not until it became
involved in the shorts and the driver accident policy that the QCG
began to encroach on Secs. 2(5) and 8(d) matters pertaining to terms
and conditions of employment; and that (2) until the summer of
1992, the QCG did not concern itself with matters that are part of
the definition of a Sec. 2(5) labor organization, i.e., ``grievances,
labor disputes, wages, rates of pay, hours of employment or condi-
tions of work,'' but focused instead on operational matters.Vons Grocery Company and Gerald R. Moerler andWholesale & Retail Food Distribution, Team-
sters Local 63, affiliated with International
Brotherhood of Teamsters, AFL±CIO andLarry Leland Campbell and Quality Circle
Group. Cases 21±CA±28816, 21±CA±29084, 21±CA±29085, 21±CA±29086, and 21±CA±29202December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn June 28, 1994, Administrative Law Judge JamesM. Kennedy issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified and to adopt the recommended
Order as modified.1. The complaint alleges that the Respondent createdand dominated an entity known as the ``Quality CircleGroup'' (QCG) in violation of Section 8(a)(2). The
judge found that the QCG was not a labor organization
within the meaning of Section 2(5) of the Act and,
therefore, he found that the Respondent did not violate
Section 8(a)(2). For the reasons set forth below, we af-
firm.The Respondent's truckdrivers are represented byTeamsters Local 63 (the Union). The QCG is an out-
growth of the Respondent's ``round table'' meetings,
an employer-employee discussion group that has been
in existence since 1983. Over time, nearly all drivers
have been asked to participate in the round table meet-
ings. The QCG was created at the suggestion of an
employee in November 1989. It is an employee partici-
pation group devoted to considering specific oper-
ational concerns and problems. The QCG identifies
operational problems and researches ways to address
and solve these problems.There is no contention that the creation of the QCGin 1989 or its functioning in any way interfered with
the Union's role as the exclusive collective-bargaining
representative of the Respondent's employees. Indeed,
for almost 3 years, the QCG dealt purely with oper-ational matters. In the summer of 1992,2the QCGstrayed for the first time from considering operational
matters to considering a dress code and an accident
point systemÐsubjects that had been discussed in the
past by the Respondent and the Union.3On September3, after two discussions with the Respondent's trans-
portation manager, Darwyn Jones, the QCG submitted
proposals for a dress code and an accident point sys-tem to the Respondent's vice president of transpor-
tation, Dick Maron.By letter dated September 11, the QCG invitedUnion President Bob Molina to attend a QCG meeting
to be held on September 17. Molina attended the meet-
ing and was presented with the proposals on dress
code and accident point policy for the first time. The
Respondent and the Union subsequently considered
both proposals in their regularly scheduled negotiation
meetings. The dress code was implemented in early
1993, but no agreement was reached on the accident
point system.By letter dated December 3, the Union complainedthat the QCG had ``gone way beyond the scope of
their activity and have now infringed on the rights ex-
clusively reserved'' to the Union. By letter of Decem-
ber 22, the Respondent informed the Union that the
format of the QCG had changed so that a union stew-
ard could attend all meetings. It told the Union that the
QCG ``will not infringe on any of your rights and re-
sponsibilities as bargaining agents.''In E. I. du Pont & Co., 311 NLRB 893 (1993), theBoard set forth certain criteria and guidelines applica-
ble to circumstances, as here, in which employees are
represented by a union and the issue to be decided is
whether the employer and the group at issue have been
``dealing with'' one another. The Board in Dupont de-scribed ``dealing with'' as a bilateral mechanism be-
tween two parties that entails a pattern or practice of
the making of proposals by an employee group and the
acceptance or rejection of those proposals by manage-
ment. The Board said:That ``bilateral mechanism'' ordinarily entails apattern or practice in which a group of employ-ees, over time, makes proposals to management,management responds to these proposals by ac-
ceptance or rejection by word or deed, and com-
promise is not required. If the evidence estab- 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Chairman Gould agrees in substantial part with this analysis ofthe term ``dealing with'' under Sec. 2(5). It is a reasonable construc-
tion of the Act that allows employers and employees to explore co-
operative efforts without the fear that one error or isolated incident
will transform a genuine attempt to cooperate into the unlawful
domination of a labor organization. Stoody Co., 320 NLRB 18(1995) (Chairman Gould's separate statement at 20 fn. 10.)5For the reasons set forth in his separate statement in Stoody Co.,at 20 fn. 11, in Chairman Gould's view the du Pont decision wasin error to the extent that it treated the subjects listed in Sec. 2(5)
as interchangeable with mandatory subjects of bargaining. Chairman
Gould thinks the better policy is to compel bargaining on all subjects
bearing some nexus to the employment relationship and not to make
the artificial distinction between mandatory and nonmandatory sub-
jects. See William B. Gould IV, Agenda for Reform: The Future of
Employment Relationships and the Law (MIT Press, 1993), pp. 170±
173. Under his view, both subjects of bargaining and subjects defin-
ing a statutory labor organization should be construed expansively.
That, however, is not the current state of the law and for this reason,
he believes it is not correct to interchange mandatory subjects of bar-
gaining under Sec. 8(a)(5) with the subjects listed under Sec. 2(5)
as du Pont appears to have done.Member Cohen's views on this matter are set forth in fn. 14 ofStoody Co.6Chairman Gould has long believed an interpretation of the Actthat would not discourage employee participation programs can lead
to the achievement of true democracy in the workplace. See Chair-
man Gould's concurrence in Keeler Brass Co., 317 NLRB 1110,1116 (1995), and works cited therein. Stoody Co., supra (ChairmanGould's separate statement at 20 fn. 12.) The Board's decision here
is consistent with that view.7Because the QCG's involvement with working conditions wasisolated and occurred in the context of a lawful employee participa-
tion group, as described above, we also adopt the judge's finding
that the Respondent did not bypass the Union and deal directly with
employees in violation of Sec. 8(a)(5) and (1).lishes such a pattern or practice, or that the groupexists for a purpose of following such a patternor practice, the element of dealing is present.However, if there are only isolated instances inwhich the group makes ad hoc proposals to man-
agement followed by a management response of
acceptance or rejection by word or deed, the ele-
ment of dealing is missing. [311 NLRB at 894,
emphasis added.]4The QCG at issue here did not have ``a pattern orpractice'' of making proposals to management on sub-
jects listed in the statutory definition of labor organiza-
tion. Instead, the proposals on a dress code and an ac-
cident point policy were an isolated incident in the
long life of the QCG. For nearly 3 years, the QCG ex-
isted lawfully in the Respondent's unionized work
force as a group devoted to operational matters. Then,
on one and only one occasion, the QCG developed
proposals on matters involving conditions of work
such as a dress code and an accident point policy.Even on that occasion, the Union was informed of the
proposals and brought into the consideration of them
before any decision was made. Indeed, the Union pur-
sued the proposals in negotiating sessions with the Re-
spondent and the QCG gave up any further role with
regard to the proposals. When the Union complained,
several months later, that the QCG was infringing
upon the Union's rights as exclusive bargaining rep-
resentative, the Respondent immediately changed the
format of the QCG to include a union steward at each
meeting and assured the Union that the QCG would
not infringe on any of the Union's rights.One incident of making proposals on conditions ofwork does not constitute a pattern or practice of deal-
ing with the employer within the meaning of Section
2(5).5Further, the Respondent's immediate response tothe Union's complaint indicates that there is little like-lihood that the one incident will develop into a pattern.
Thus, the QCG's format has been changed to ensure
the presence of a union steward at its meetings so that
the group can and will confine itself to appropriate
operational concerns in the future. Further, the Re-
spondent specifically has assured the Union that the
QCG will not infringe on the Union's rights.6In sum, we do not believe that this one incidentshould transform a lawful employee participation
group into a statutory labor organization. We do not
believe that what happened here poses the dangers of
employer domination of labor organizations that Sec-
tion 8(a)(2) was designed to prevent. Accordingly, we
find that the General Counsel has not established that
the QCG had a pattern or practice of dealing with the
Respondent concerning grievances, labor disputes,
wages, rates of pay, hours of employment, or condi-
tions of work. We conclude that the QCG was not a
labor organization within the meaning of Section 2(5),
and that the Respondent, therefore, did not violate Sec-
tion 8(a)(2) by its involvement with the QCG.72. The judge found that the Respondent did not vio-late Section 8(a)(1) by restricting the posting of mate-
rials on its employee bulletin boards. We disagree.The Respondent has traditionally provided space atits facilities for various bulletin boards: a company
bulletin board used for management notices to employ-
ees; a union bulletin board used for union notices to
employees; an employee bulletin board; and, most re-
cently, a Quality Circle Group (QCG) bulletin board.
In June 1992, the Respondent advised employees that
the employee bulletin board would be locked because
``negative notices'' were being posted and that permis-
sion now had to be obtained for postings of ``personal
advertising'' on that bulletin board. The ``negative no-
tices'' that prompted the Respondent's action were
postings by employee Gerald Moerler concerning a
union-sponsored employees' vote on a proposed
change in work schedules, matters pertaining to the ad-
visability of the QCG, and comments regarding work-
ing conditions directed to the Respondent's stockhold- 55VONS GROCERY CO.8The posting on the work schedule vote stated that at a local``drivers' craft meeting,'' the proposal was rejected. The posting per-
taining to the QCG was an excerpt from a periodical discussing
labor-management cooperative programs with a handwritten notation
that the subject was similar to the Respondent's program. The post-
ing directed to stockholders concerned various complaints regarding
working conditions and the Respondent's policies.9In 1991, pursuant to a settlement agreement between the Re-spondent and a court-created independent administrator overseeing
international union elections that included the Respondent's unit em-
ployees, the Respondent agreed to the posting of partisan intraunion
campaign notices on its employee bulletin boards. The Respondent
initially had refused to permit such postings. We do not view the
period of these postings as either establishing a specific practice al-
lowing nonpersonal employment-related postings or a practice dis-
allowing such postings inasmuch as the practice was a temporary
one enacted pursuant to a settlement agreement arising from the
oversight of International union elections.10We disagree with the judge that Arkansas-Best Freight Systemis not factually distinguishable from Nugent Service, 207 NLRB 158(1973). Indeed, the Board in Arkansas-Best Freight System expresslyfound that that case was distinguishable, a matter that the judge ac-knowledged here but then ignored.11As discussed at sec. 3, Moerler and another employee were in-volved in a confrontation in November 1992, several months after
the Respondent's initial limitation on postings. Although one of
Moerler's postings that was removed pertained to the QCGÐthe
subject matter that later precipitated the November confrontationÐ
that posting was not inflammatory or comparable to the flyer pre-
pared by Moerler that preceded the November confrontation.12Although we adopt the judge's additional finding that the Re-spondent did not violate Sec. 8(a)(5) by its restrictions on the em-
ployees' bulletin board, we do so only on the basis that there is no
evidence that the Union specifically has sought to bargain over any
matters pertaining to the employee bulletin board and that the Union
historically has bargained only over its own separate union bulletin
board.ers.8Later that year, the Respondent advised employ-ees that the employees' bulletin board was to be used
only for advertisements and personal messages regard-
ing drivers who were ill or retired and that there would
be a limit of 30 days for each posting.The employees' bulletin board historically has beenused for the posting of personal matters, generally ad-
vertisements for the sale of personal items such as
cards and babysitting services, as well as the posting
of social announcements and newspaper and magazine
articles.9There is no specific evidence that the Re-spondent had ever maintained or published a rule ap-
plicable to employee bulletin boards requiring advance
approval of postings or a rule addressed to the propri-
ety of postings based on their content, before the post-
ing of the June 1992 restrictions (other than during the
1991 intraunion election campaign, discussed supra, fn.
9).In Honeywell, Inc., 262 NLRB 1402 (1982), enfd.722 F.2d 406 (8th Cir. 1983), the Board summarized
the prevailing legal principles applicable to bulletin
board postings, as follows:The legal principles applicable to cases involv-ing access to company-maintained bulletin boards
are simply stated and well-established. In general,
``there is no statutory right of employees or a
union to use an employer's bulletin board.'' How-
ever, where an employer permits its employees to
utilize its bulletin boards for the posting of no-
tices relating to personal items such as social or
religious affairs, sales of personal property, cards,
thank you notes, articles, and cartoons, commer-
cial notices and advertisements, or, in general, any
nonwork related matters, it may not ``validly dis-
criminate against notices of union meetings which
employees also posted.'' Moreover, in cases such
as these an employer's motivation, no matter how
well meant, is irrelevant. [Footnotes omitted.]Accordingly, once an employer has furnished to em-ployees space to post items of interest, it may not im-pose content-based restrictions that discriminate be-tween postings of Section 7 matters and other postings.
See also Central Vermont Hospital, 288 NLRB 514(1988); Amelio's, 301 NLRB 182, 189±190 (1991).These principles, however, are not inflexible. Thus, if
the employer has not knowingly permitted employees
to post personal items, Miller Brewing Co., 311 NLRB1364 fn. 2 (1983), or the posting at issue is unduly
personal and is not a matter of mutual interest to other
employees, Mr. Potty, Inc., 310 NLRB 724, 729(1993), or the posting creates a battleground between
competing factions of employees that would require
the employer to police the bulletin board to ensure
fairness in space allocation between the factions, then
restrictions may be permissible. See Arkansas-BestFreight System, 257 NLRB 420, 423 (1981), enfd. 673F.2d 228 (8th Cir. 1982).10In the instant case, it is evident that the Respondenthas permitted employees to utilize its employee bul-
letin board for postings, but that starting in June 1992
it applied a content-based policy directed to matters
pertaining to workplace issues. Although the Respond-
ent characterized employee Moerler's postings as
``negative notices,'' nothing in his postings was in-
flammatory in character or reasonably likely to create
the kind of problems that would privilege the Re-
spondent's disparate content-based policy.11Accord-ingly, we find that the Respondent violated Section
8(a)(1) by singling out Moerler's postings and imple-
menting content-based limitations, pertaining to Sec-
tion 7 activities, for postings on the employee bulletin
board.123. The complaint alleges that the Respondent vio-lated Section 8(a)(1) when, in November 1992, em-ployee Will Lopez, a senior member of the QCG, al-
legedly made a death threat to employee Moerler. The
judge dismissed this allegation. We agree, for the fol-
lowing reasons. According to Moerler, Lopez con-
fronted him about a flyer that Moerler had made and
distributed that disparaged Lopez personally regarding 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Lopez' version of the events differs from Moerler's. The judgefound that ``it is clear that Lopez did make remarks similar to those
alleged in the complaint.''14In dismissing this allegation, we rely on the absence of an agen-cy relationship and not on any of the other factors relied on by the
judge. We also do not pass on the question of, under what other cir-
cumstances, if any, an employee member of an employee participa-
tion group or committee can be an agent of an employer.his involvement in the QCG and the purported role ofthe QCG in causing layoffs. Moerler testified that
Lopez stated ``that I would have to deal with him
later'' and that ``you better worry about your life.''
When Moerler asked Lopez what he meant by the lat-
ter remark, Lopez stated, according to Moerler, that
``you just might get run over by a truck or some-
thing.''13The General Counsel alleges that employee Lopezwas an agent of the Respondent for purposes of this
alleged threat because of Lopez' involvement in the
QCG as its leading employee spokesperson and most
senior and active employee member. The General
Counsel contends that it was reasonable for Moerler
and others present to believe that Lopez was reflecting
company sentiment and acting for management when
Lopez allegedly threatened Moerler.Conduct of an employee may be attributable to anemployer under the agency principle of apparent au-
thority when, under all the circumstances, employees
would reasonably believe that the employee in ques-
tion is reflecting company policy and speaking and act-
ing on behalf of management. Great American Prod-ucts, 312 NLRB 962, 963 (1993); Einhorn Enterprises,279 NLRB 576 (1986). We do not believe, under the
circumstances here, that Moerler, or anyone else
present, reasonably would believe that Lopez was re-
flecting company policy or speaking for management
by making a serious personal threat of bodily harm to-
ward Moerler. Although the subject precipitating theencounter concerned the QCG, the confrontation arose
from Moerler's derogatory reference to Lopez person-
ally. In essence, the encounter was a personal dispute
between Moerler and Lopez. We do not believe that
the encounter plausibly could be viewed as a reflection
of any company policy pertaining to the creation or ad-
ministration of the QCG. In these circumstances, em-
ployees would not reasonably believe that Lopez was
speaking for management when he allegedly threatened
Moerler's life. Accordingly, we shall dismiss this
8(a)(1) allegation.144. For the reasons set forth below, we adopt thejudge's conclusions that the Respondent did not di-
rectly deal with employees and bypass the Union in
violation of Section 8(a)(5) and (1) during a meeting
with employees on June 11, 1992.At a ``round table'' meeting on June 11, accordingto employee Moerler, Transportation Manager Jones
asked a group of employees how they thought theUnion's attorney was doing in connection with a pend-ing grievance arbitration. The arbitration concerned the
Respondent's award of certain work to another local
union. Moerler testified that Jones also asked how the
employees thought the arbitration was going. Later at
that meeting, according to Moerler, Jones asked em-
ployees how they intended to vote on an upcoming
employee vote, authorized by the governing collective-
bargaining agreement, regarding whether unit employ-
ees should switch to a 4-day, 10-hour work schedule
from the current 5-day, 8-hour schedule.The General Counsel contends that Jones' inquiryregarding the pending arbitration was an attempt to
gain inside information and an unfair advantage. Jones'
inquiry, however, did not, on its face, seek any infor-
mation that was of a confidential nature. Instead, he
simply asked the employees' views on the progress of
the arbitration and their assessment of the union attor-
ney's performance. In these circumstances, we fail to
discern how Jones' comments undermined or bypassed
the Union's bargaining authority.With respect to Jones' inquiries regarding how theassembled employees intended to vote on the possible
change in work schedules, the General Counsel con-
tends that the Respondent attempted to bypass the
agreed-upon method of ascertaining employee support,
contained in the collective-bargaining agreement, by
polling the assembled employees. The Respondent,
however, was not substituting its polling for that set
forth in the bargaining agreement. The employees
polled were but a small portion of the overall group
of unit employees voting, and the Respondent was not
usurping a contractual mechanism for determining em-
ployees' sentiment.Most importantly, there is no showing that the poll-ing was undertaken to ascertain surreptitiously the
level of support among employees for a particular bar-
gaining goal that the Respondent was formulating. Cf.
Harris-Teeter Super Markets, 293 NLRB 743, 744±745 (1989); Obie Pacific, Inc., 196 NLRB 458 (1972).Thus, the propriety of the 4-day, 10-hour work sched-
ule already had been negotiated, and the bargaining
agreement provided that a majority of affected unit
employees must approve the 4-day, 10-hour schedule
before it could be implemented. At most, the Respond-
ent was seeking a ``preview'' of the upcoming sched-
uled vote, which required majority support before a
change of schedule could be made, a result that the
Respondent would ascertain eventually, in any case,
under the terms of the bargaining agreement. As with
the inquiries regarding the pending arbitration, we find
the Respondent's inquiries concerning the upcoming
vote did not undermine the Union's authority. Accord- 57VONS GROCERY CO.15We find it unnecessary to our analysis to consider the proprietyof the judge's finding that the Respondent was indifferent to the out-
come of the upcoming vote.1Counsel for the General Counsel has filed a motion to correct thetranscript. As it is unopposed, and as its proposed corrections appear
to comport with the record, the motion is granted.ingly, we shall dismiss the 8(a)(1) allegations arisingfrom the June 11, 1992 meeting.15THEREMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.We shall order the Respondent to rescind any rulesor policies that prohibit employees from posting mate-
rials that pertain to terms and conditions of employ-
ment on its employee bulletin boards that are other-
wise available for general use by employees and to
cease and desist from totally prohibiting employees
from distributing union campaign material.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Vons
Grocery Company, Santa Fe Springs and El Monte,
California, its officers, agents, successors, and assigns
shall take the action set forth in the Order as modified.1. Insert the following as paragraph 1(b) and reletterthe subsequent paragraph.``(b) Prohibiting its employees from posting mate-rials and messages that pertain to the exercise of pro-
tected concerted activities, on employees' bulletin
boards that are otherwise available for general use by
employees.''2. Insert the following as paragraph 2(a) and reletterthe subsequent paragraphs.``(a) Rescind any rules or policies that prohibit em-ployees from posting materials that pertain to terms
and conditions of employment, on employees' bulletin
boards that are otherwise available for general use by
employees.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
prohibit employees from posting ma-terials and messages that pertain to the exercise of pro-
tected concerted activities, on employees' bulletin
boards that are otherwise available for general use by
employees.WEWILLNOT
totally prohibit employees from dis-tributing campaign materials published by candidates
for elective union office.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind any rules or policies that prohibitemployees from posting materials and messages that
pertain to the exercise of protected concerted activities,
on employees' bulletin boards that are otherwise avail-
able for general use by employees.VONSGROCERYCOMPANYAmi Silverman, for the General Counsel.Gary Overstreet and Philip Ewen (Musick, Peeler & Gar-rett), of Los Angeles, California, for the Respondent.Kenneth Young (Wohlner), Kaplon, Phillips, Vogel & Young,of Encino, California, for Teamsters Local 63.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. I heardthis case in Los Angeles, California, on November 18±19,
1993.1A consolidated amended complaint was issued by theRegional Director for Region 21 on May 5, 1993. It is based
on unfair labor practice charges filed on July 15, 1992, by
Gerald R. Moerler, an individual (Moerler); on December 3,
1992, by Wholesale & Retail Food Distribution, Teamsters
Local 63, affiliated with International Brotherhood of Team-
sters, AFL±CIO (the Union); and on February 11, 1993, by
Larry Leland Campbell (Campbell), another individual. The
Union's and Campbell's charges were subsequently amended.
In its final version, the complaint alleges that Vons Grocery
Company (Respondent) has committed certain violations of
Section 8(a)(5), (2), and (1) of the National Labor Relations
Act (the Act).IssuesSeveral issues are raised by the complaint. The principalissue to be decided is whether or not the Quality Circle
Group (the QCG) is a labor organization within the meaning 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The chains are: Vons, Pavilions, Tiangus, and Williams Bros.3The Food Employers Council and at least six Teamsters locals.of Section 2(5) of the Act. If so, whether it is an organiza-tion unlawfully dominated by Respondent. Connected to the
latter question is an allegation that a rank-and-file employee
connected to the QCG made an unlawful threat of physical
harm to Moerler and whether the threat has been proven. If
so, I must determine whether Respondent is legally culpable.In addition, the complaint asserts that Respondent, duringa so-called Round Table meeting unlawfully polled employ-
ees and/or unlawfully bypassed the Union by directly bar-
gaining with the employees in attendance.Finally, there are three questions regarding the postingand/or distribution of literature ostensibly protected by the
Act. First, Respondent is accused of unlawfully prohibiting
employees, specifically Moerler, from using the employee
bulletin board to post messages such as protesting the exist-
ence of the QCG, which the General Counsel characterizes
as ``intra union.'' Second, the so-called promulgation of
``new'' bulletin board rules is said to be an unlawful unilat-
eral change in working conditions. Third, Respondent is ac-
cused of prohibiting employees, Moerler and Campbell, from
distributing the campaign literature of candidates for office in
Local 63.The parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examine
witnesses, to argue orally, and to file briefs. All parties have
filed briefs which have been carefully considered. Based on
the entire record of the case as well as my observation of
the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe parties have stipulated that Respondent is a Michigancorporation, which operates several retail grocery chains and
warehouses in southern California.2The facilities in questionare two distribution centers located in Santa Fe Springs and
El Monte. They have also stipulated that Respondent annu-
ally derives gross revenues in excess of $500,000 and annu-
ally purchases and receives goods in California directly from
sources outside the State valued in excess of $50,000. Ac-
cordingly, they further stipulate that Respondent is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATION
As an additional stipulation, the parties agree that theUnion is a labor organization within the meaning of Section
2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundAs previously noted, Respondent in the course and con-duct of its supermarket businesses operates several product
distribution centers. The two which are involved here are
those located in Santa Fe Springs and El Monte, California.
At each location Respondent employs approximately 200
truckdrivers whose duties require them to deliver products
from the distribution centers to the retail stores in their as-
signed areas of southern California. The drivers at these loca-tions have been represented for collective-bargaining pur-poses by the Union and its predecessors since the 1940s.
Over those years there have been many restructures as cor-
porations developed and changed and as various locals un-
derwent changes. Indeed, in the background of this case, are
two such changes. In 1988, Respondent purchased the entiresouthern California division of the Oakland, California based
Safeway Stores chain. The drivers of that firm had been rep-
resented by another Teamsters local and that event resulted
in a merger of the two Teamsters locals, leaving Local 63
as the survivor. This change really did not affect bargaining
circumstances because both Respondent, Safeway, and the
two locals were participants in a multiemployer/multiunion
collective-bargaining relationship.3Indeed, the relationship isso well established that ongoing standing committees exist
which deal with the day-to-day problems which arise in such
a large industry. It may fairly be said that this is a mature
bargaining relationship. It also may be said that it is not free
of problems but that parties seem to be willing to resolve
them. In this sense, the purchase triggered the negotiations
which ultimately led to merging the locals and dovetailing
the seniority of the two driver groups.In addition, during 1990±1991, the Union's parent Inter-national union was undergoing a reorganization under the
auspices of court orders obtained by the United States Justice
Department. Connected to that was an election of Inter-
national officers. This was the first instance in which union
members were permitted to directly vote for International of-
ficers. Furthermore, in late 1992, Local 63 conducted an
election of its officers as well. These two election campaigns
directly relate to the bulletin board and distribution issues de-
scribed above, for a dispute arose over whether employees
were permitted to post or distribute union-related materials
on the employee bulletin board located at the dispatch/break
room in each of the two distribution centers.In addition, Respondent's purchase of the Safeway divi-sion resulted in merging groups of employees together which
had experienced different company cultures. To deal with
that, Respondent utilized a communications system which
was already in place, the ``Round Table,'' to discuss with the
drivers those changes in practices and cultures which re-
sulted. One of the Round Table meetings will be scrutinized
here as the General Counsel has alleged that Respondent im-
properly polled individuals at one of the meetings and di-
rectly dealt with them, thereby bypassing the Union for that
purpose.Finally, the Round Table system generated the idea for theQCG which is under attack here. The QCG is an action em-
powered offshoot of the Round Table, for the Round Table
itself has no operational authority.During this period of time the transportation manager forSanta Fe Springs and El Monte was Darwyn Jones. He re-
ported to Transportation Vice President Dick Maron. Subor-
dinate to Jones were driver supervisors who included John
Ford, Mike Rosenau, and Shari Smith. It is fair to say how-
ever that Jones accepts all responsibility for what is under
scrutiny here.The other individuals involved in this matter are the mem-bers of the QCG and the individuals who oppose its exist-
ence. The QCG consists of roughly seven truckdrivers, Jones, 59VONS GROCERY CO.4Although Lopez has been a driver for the past 16 years, he hasexperience on the retail side, having served a period as a store man-
ager. He appears to be well educated and articulate.5Respondent has utilized the Round Table meeting since at least1983. It was in place when Jones was hired in 1986. They are called
on a varying frequency. The 10 or 12 participants invited to attend
each meeting are paid for the time they spend in the session. Nearly
all drivers eventually are asked to participate.6The union bulletin board is established by the collective-bargain-ing contract.7Moerler testified that he filed some 40 objections with the Inde-pendent Administrator.and occasionally, other management personnel. The driverprincipally responsible for the idea of the QCG is Wilbum
(Wil) Lopez. Although Lopez has never been chairman of
the group, he was one of its original members and still re-
mains in the group. The actual chairman is another driver
named Norvil Lantz. It also has a recording secretary who
keeps the minutes. That duty has been rotated to various peo-
ple, each of whom is also a driver.The opponents of the QCG are Charging Party Moerlerand Union President (formerly Business Agent) Bob Molina.
Both Moerler and Campbell are activists within the Union.
Moerler is involved with a reform movement known as the
Teamsters for a Democratic Union, which had success in the
International's election. Both Moerler and Campbell, insofar
as Local 63 is concerned, are political opponents of Molina.It is unnecessary to describe the various political points ofview of the activists; neither is it required to go into great
detail with respect to the formation of the QCG. With regard
to the latter, the evidence is undisputed that after the
Safeway purchase, the stores which had belonged to Safeway
as well as others that belonged to Vons experienced delivery
problems of various types. These appear to have arisen from
lack of familiarity with the stores, the dovetailing seniority
system, and the difference in, and reliability of the equipment
which the drivers were obligated to use.Those problems caused Lopez in late 1989 to write a de-tailed memo to Jones recommending the establishment of a
``Task Force.''4Lopez argued persuasively that such a groupcould resolve the continuous problems which all the drivers
were experiencing. Sometime in January (either 1990 or
1991, depending on whose recollection one relies upon) a
Round Table meeting was conducted.5Prior to that RoundTable, Jones had told his Driver Supervisor John Ford ``to
make [the task force] happen.'' At the Round Table Jones
and Ford sought volunteers for the task force and several
drivers did volunteer, including Lopez. Eventually, as will be
described below it became more formalized and also began
to attract the attention of individuals who believed it to be
contrary to their interest, such as Moerler.We now proceed to describe the factual circumstances ofthese issues.B. Bulletin BoardsBoth at the Santa Fe Springs and El Monte facilities, fourtypes of bulletin boards are attached to the walls in the driv-
ers dispatch area. Initially, there were three bulletin boards
or, in the case of El Monte, one bulletin board was split into
two sections. These were: the company bulletin board re-
served for official notices and messages from management to
employees; the union bulletin board, reserved for official
messages from union officials to Respondent's employees;6and third, there was an employee bulletin board on whichemployees were allowed to post various types of documents.There is a dispute about exactly what has historically been
permitted on the employees' board. Prior to February 1991
that board was unenclosed and usually accessible to anyone
who wished to use it. Even so, it was not, as the General
Counsel alleges, an ``all-purpose'' message board. Beginning
1990 and lasting until the International election was com-
pleted in January 1992, that board was also used by employ-
ees who wished to post intraunion political messages urging
the election of one candidate or another. Before that, it had
been usually used for employee advertising, notices, and so-
cial matters.Jones asserts that at no time has Respondent ever volun-tarily permitted the employee bulletin board to be used for
union campaign purposes. Thus, when Moerler and others in
1990 began to use that bulletin board for partisan messages,
Respondent interdicted it. That action resulted in Moerler and
perhaps others, filing complaints with the court-created agen-
cy which was overseeing the International's election. That in-
dividual was known institutionally as the ``Independent Ad-
ministrator.''7As a result of these complaints, a settlementagreement was reached in which, inter alia, Respondent
agreed to allow partisan campaign material to be posted on
that bulletin board. To avoid defacement and like abuse of
the board, the settlement agreement required Respondent to
enclose that board in glass and to lock it. The keys were
given to an office employee who was instructed to permit in-
dividuals to post campaign material thereon. That agreement
began on February 1, 1991, and was to last until the Inter-
national's election was concluded. Moerler appealed that set-
tlement agreement to the Independent Administrator but he
approved it over Moerler's objection.The employee bulletin board remained under the terms ofthe settlement agreement until January 1992, when the elec-
tion was over. At that time it was unlocked, although it con-
tinued to be enclosed.In June 1992, Moerler began posting various types of ma-terial on that board, often dealing with internal union mat-
ters. For example, on about June 7 or 8, he posted a notice
advising drivers that some of them had voted against con-
verting from a 5-day, 8-hour schedule to a 4-day, 10-hour
schedule. That issue was being discussed at union meetings
had become an item of interest. His notice was removed by
Driver Supervisor Shari Smith at Jones' direction. He also
sought to post an article published in the New Teamsters
News which expressed opposition to the concept of Round
Table meetings. That particular document was a photocopy
of the article together with a handwritten comment which
Moerler had made. He was eventually allowed to post it
without his written comment. He also tried to post an ``open
letter'' to Vons stockholders which was alleged to be from
``Vons' rank and file Teamster employees.'' That letter as-
serted that some drivers were being subjected to improper
personnel practices, including an allegation that the collec-
tive-bargaining contract was being frequently violated and
the Union was being forced to arbitrate when it should not
be. Parenthetically, I should note that this document on its
face does not appear to be an official position of the Union.
It was unsigned and as such amounts to an anonymous letter, 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8309 NLRB 990 (1992).although Moerler readily acknowledges that he is its author.He says that he tried to distribute it to stockholders at the
annual meeting. He also sought to post an article, together
with his handwritten comments, about the dangers of quality
circles as he perceives them.By memo dated June 12, 1992, Jones advised that the em-ployee bulletin board would be locked because persons were
putting up ``negative notices.'' Thereafter, permission had to
be sought from a supervisor before a posting.In addition, in late 1992 both Moerler and Campbell at-tempted to either post or distribute material relating to the in-
ternal election of officers at Local 63. Moerler sought per-
mission to post them on the bulletin board, but was denied;
he also tried to distribute them; likewise, Campbell tried to
distribute them in the drivers' room at El Monte by leaving
them on tables. Jones and other managers promptly picked
them up. In all cases the explanation was that the Company
did not allow any campaign material to be posted or distrib-
uted on the property.After the June 12 locking of the employee bulletin board,the rules were modified slightly on two occasions thereafter,
the last being on December 28, 1992, in which Driver Super-
visor Shari Smith stated that the drivers personal bulletin
board was to be used for advertisements and personal mes-
sages regarding drivers who were ill or retired. In addition
she placed a limit of 30 days for each posting. It nonetheless
remained locked and subject to review as to contents.The QCG was also given the fourth bulletin board. On oc-casion matters relating to the QCG were posted on other bul-
letin boards as well. For example, a reproduction of an arti-
cle in the Detroit News, dated December 18, 1992, was
placed on the Employer's bulletin board sometime in late
1992. It related to the NLRB's decision in Electromation.8The article described the Board's decision in that matter, not-ing that the case involved a situation where the quality circle
group at that nonunion employer was found to be a domi-nated labor organization which inhibited the employees' right
to organize their own union. A sentence which stated, ``The
ruling is not expected to affect such committees at unionized
plants.'' was marked with a yellow highlighter.Similarly, Moerler testified that on one occasion theQCG's so-called ``mission statement,'' a two-page document
(which is in evidence) was put on the employee bulletin
board covering some other material which he had posted.
That can be seen in General Counsel's Exhibit 16. It was
after that incident when the QCG was given its own board.C. The Round Table of June 11, 1992Moerler testified that, during the course of the June 11,1992 Round Table meeting, two incidents occurred to which
he objected. The first dealt with an issue the Union was then
attempting to resolve internally. It appears that the collective-
bargaining contract contains a negotiated item dealing with
the nature of the work schedule. The then current work
schedule required drivers to work a regular shift of 8 hours
per day for 5 days a week. The collective-bargaining contract
contains language (art. 16(B)) which permits the employer
and the individual union, by mutual agreement, to establish
a straight time workweek of four 10-hour days and that the
Employer ``may schedule [after obtaining the approval of amajority of the employees so scheduled] and/or continue abasic straight time workweek of four (4) ten (10) hour days
for any regular full-time employees'' in accordance with cer-
tain conditions not relevant here.At the time of this Round Table, the Union was indeedconducting a vote of its drivers to determine whether they
were agreeable to switch to such a schedule. In fact, Moerler
had posted a notice (G.C. Exh. 12) on June 7 or 8 announc-
ing that at a drivers' craft meeting on June 7 those present
had unanimously voted against the four 10's system, urging
others to do likewise.He testified that at the Round Table meeting on June 11Jones polled each of the employees who were present regard-
ing how they intended to vote when it was presented to the
full membership. Moerler said he objected to this procedure,
but Jones overruled him and asked for a showing of hands.
Moerler's testimony is essentially unrebutted, although the
minutes of the meeting do not reflect any polling. The only
reference in the minutes to the four 10's shift matter shows
that drivers asked the Company to post ``the economic num-
bers surrounding the four 10-hour days from the Company's
perspective.'' Jones agreed to post the figures. The minutes
also reflect that the drivers asked that in the event that this
new shift system was agreed to whether bidding on ``the
four-ten hours'' would increase. The minutes show that Jones
and the drivers agreed that the issue should go back to the
bargaining table, but Jones ``did not feel that all bids would
ever go to the 4-10 hour day structure.''Similarly, Moerler also described the discussion of an arbi-tration which was then underway involving Vons' absorption
of some drivers in Santa Maria, California. Respondent had
recently purchased a small chain of grocery stores in that
city, which is located about 165 miles up the Coast Highway
from downtown Los Angeles (about 180 miles from Santa Fe
Springs). The drivers who had been employed by that chain
were represented by another Teamsters local headquartered
in Santa Maria. They were, of course, based in Santa Maria.
When Respondent acquired that chain, it had to resolve the
question of how to deal with the drivers employed there. It
opted to employ them and to continue to recognize the union
which represented them. That recognition resulted in an arbi-
tration at Local 63's behest which at the time of the June
11, 1992 Round Table was still in progress.Moerler testified, ``Jones ... wanted to ask us questions
about the arbitration and how we thought it was going. ...

I recall one question specifically, asking drivers how we
thought our attorney was doing with the arbitration.''Moerler says that he objected to the conversation because he
thought it was a ``negotiable issue and no one from the
Union was present.''Again, Jones did not offer a contrary version and the min-utes are inconclusive on the point. The minutes do state that
a question was asked about whether a terminal was being
built in Santa Maria and that company officials replied that
one was and would be used to consolidate backhauls. They
also reflect that some of the drivers were of the opinion that
Vice President of Transportation Dick Maron never intended
the Santa Maria work to go to Local 63 drivers and that
Jones had replied that it was a company decision to offer the
work to the people in the Santa Maria area first. 61VONS GROCERY CO.D. The Quality Circle Group (QCG)There is really no dispute that the idea for the committeewhich later became known as the Quality Circle Group camefrom Wil Lopez. He was aware that the drivers were the
only ones in the transportation department who regularly de-
livered to the stores, including the stores newly acquired
from Safeway. For years, he had heard only lip service given
to drivers regarding repairs, lighting, and assistance from
store personnel in unloading, or more properly, failing to
help unload, the vehicles. His recommendation to Jones was
a ``Task Force'' of drivers which would actually have au-
thority to make the corrections which they perceived were
needed. Jones was aware that there were circumstances
where the empowerment of employees to act, within param-
eters laid down by management, could lead to more efficient
operations and to a betterment of morale within the fleet. He
had studied a well-known managerial book on the subject, InSearch of Excellence by author Tom Peterson. Jones believedthat the book described a management technique which
should be utilized. Accordingly, he directed Driver Super-
visor John Ford ``to make it happen.'' This resulted in the
volunteers who came from a Round Table.There is really no dispute about the nature of the group.In general it serves as a problem identifying and solving
committee. Its voting members are the drivers, who are free
to direct the committee in any specific direction that they
choose (although as will be seen in the months preceding
September 1992, they strayed into two areas which seem to
be the root of the present litigation). By design, the manage-
ment members have no control over the direction the group
chooses to go. However, the group, through its secretary,
files written reports with Jones who in turn passes matters
along to Vice President of Transportation Dick Maron
(Maron has since left the Company and at the time of the
hearing had not been replaced). Ideas for action come from
various sources, the QCG members themselves, complaints
raised at Round Table meetings, and occasionally, sugges-
tions from nongroup members. The QCG's membership
changes from time to time. It has the power to select its own
membership. It normally numbers about eight drivers.In a document entitled ``The Quality Circle Group in the90s'' apparently issued in early 1992 and purportedly wel-
coming new members to the group, the QCG described its
goals and listed some of its accomplishments. Specifically it
stated it ``realizes there is a need to focus on ways to in-
crease profits, and at the same time, provide a quality work
environment free of hazardous conditions .... It is 
the goalof the QCG to promote the safety and security of fellow em-
ployees and promote our Company's image. We encourage
everyone to engage as a group in an objective and effective
forum to undertake challenges and solve problems.'' The
document acknowledges that they work under the direction
of Maron, Jones, and Driver Supervisor Rosenau. In that por-
tion of the document listing accomplishments it stated the
following:1. Implementation of 30 new power jacks and the in-fluence in purchasing new types of jacks.2. Worked with store 427 in solving parking prob-lems.3. Surveyed 100 stores which included obtaining de-tailed measurements and photographs for [Construction
Department Vice President] Russ Doyle's information.4. Established a work rapport with Purchasing Man-agement, Construction and Human Resources.5. Instrumental in switching power jacks and chargeswhere there were more than two jacks available per
store.6. Surveyed store 227 and made strong recommenda-tions for the use of receiving dock.7. Successfully launched a program in solving theproblem of E.O.D. [end of dock] bouncing by installing
a safety dock chain system.8. Installed swing lamps in stores [which are] in-closed [sic] (ongoing).9. Developing a light for open docks (ongoing).
10. Recommended the purchase of dock levelers (ap-proved).11. Recommended the need for dock foam seals forinclosed [sic] docks.The document also described the QCG's next projectswhich were listed as:1. Back room receiving bell.2. Receiving policy 50/50 (dealing with store person-nel assistance in unloading trailers).3. Exterior lighting.
4. Purchasing 60 additional power jacks.
5. Spinoff storesscissor docklift, power jacks (motortruck type).It appears that the QCG researched the appropriate typesof lighting for various docks, even inquiring into the price
of purchase and directly dealing with vendors. With respect
to pallet jacks (sometimes known as come-alongs), the com-
mittee spent some time researching the appropriate type of
jack and even convinced the purchasing department to invite
a number of vendors to show off their equipment. It subse-
quently made a recommendation about which equipment to
buy. It also surveyed the length of the various loading docks
and ramps, leading to a recommendation regarding the best
length of trailer for the Company to next purchase.It was not until sometime in July 1992 that the QCG everfocused on matters dealing with items which would be con-
sidered mandatory bargaining subjects. Unknown to the man-
agement members, the QCG developed a proposal regarding
the drivers' right to wear shorts while on duty. The proposal
was put in writing and presented simultaneously to both the
Union and upper management at a meeting on September 17,
1992. Similarly, the QCG put together a proposal regarding
changing the discipline policy concerning driver accidents.
Jones became aware of that proposal approximately 2 weeks
before it was presented at the same September 17 meeting.That meeting is somewhat of a watershed incident in thiscase. It had been called by the members of the QCG which
had invited Bob Molina, as the union president, to attend and
three union stewards, Tony DeLuna, Gab Bulger, and Jim
Moreno. In addition they invited Dick Maron, Respondent's
vice president of transportation, as well as two other individ-
uals from the Company. Also present, of course, were Jones
and Driver Supervisor Mike Rosenau.Molina testified that when then the two proposals weregiven to him, he was initially quite pleased with them. He 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The labor-management committee is a standing committee cre-ated by the collective-bargaining contract and is designed to deal
with ongoing issues of concern to either the unions or to the various
employers bound to the contract.10There is a document in evidence in which someone from theQCG proposed that an existing driver/mechanic incentive program
for the reduction of on the job injuries and absenteeism be modified
to allow for the award to be in company stock certificates, rather
than gift certificates. The document was produced pursuant to a sub-
poena but no one who testified was familiar with it. It is undated
and it is unclear when it was drafted. Moreover, it seems clear that
the proposal went no further. It appears to be a dead letter.11The memo and the cartoon are attached as App. ``A'' [omittedfrom publication].liked the idea of a shorts policy as well as a little more le-nient treatment for the drivers who had been involved in ac-
cidents. Indeed, the QCG members had recognized that both
proposals were well within the ambit of collective bargaining
and their idea was to simply throw both matters to the Union
and management and to allow them to proceed as they saw
fit.That is what occurred. Both matters were subsequently puton the bargaining table at a labor-management committee
meeting9and became the subject of negotiations thereafter.Ultimately the Union and management agreed to the shorts
policy and it was implemented in early 1993. The modified
accident discipline policy received a different fate. Respond-
ent believed the policy to be too lenient and ultimately re-
jected it as a proposal. It has never been implemented and
the old accident policy remains in effect.Since the advent of the September 17, 1992 presentationof the shorts and accident discipline policy proposals, there
is no evidence that the QCG has continued to address issues
which might be considered within the bargaining arena.10When Moerler learned of the proposals which had beenmade at the September 17 meeting, he wrote a lengthy letter
on September 23 to Molina complaining about the concept.
He had earlier filed an unfair labor practice charge regarding
the bulletin board problems he was encountering and urged
the Union to file unfair labor practices charges concerning
the QCG. He argued strenuously that the team concept the
QCG was following was detrimental to the Union and per-
ceived both the Round Table meetings and Quality Circle
Group as attempts to negotiate directly with the employees.That letter triggered a change in the Union's policy. OnDecember 3, 1992, Molina asked Vons to cease and desist
from including bargaining unit personnel in the QCG, assert-
ing that it had gone beyond the scope of its authority and
had infringed on Local 63's rights. On December 22, Re-
spondent's director of labor relations, John N. McCarthy,
wrote Molina observing that the two had had some telephone
conversations and ``[a]s a result of these conversations, the
format of our Quality Circle meetings has changed and, spe-
cifically, to the fact that we have a shop steward attending
.... 
[a]s we have explained to you before, your union isthe bargaining agent for the vast majority of our drivers. Our
Quality Circle Groups will not infringe on any of your rights
and responsibilities as a bargaining agent.''The Union was unmoved and on January 4 so notifiedMcCarthy. On March 1, the Union directed its Vons mem-
bers to no longer participate in Round Table discussions, ob-
serving further that its earlier request that drivers discontinue
participating in the QCG had not been well received and, ac-
cordingly, advised that in order to ensure that the QCG didnot infringe on the Union's exclusive collective-bargainingrights, a union steward was being sent to attend those meet-
ings. Since that time a union steward has participated in anex-officio membership capacity at the QCG meetings.Returning to the support Respondent gives the QCG, it isfair to say that the QCG meets approximately every 3 weeks
or so and that its agendas are prescheduled by either Wil
Lopez or the recording secretary who, most recently, was
Dale Cram. Both Lopez and Cram do receive a certain
amount of clerical support from Respondent on a ``scrounge-
for basis.'' Whenever they need to have something typed,
they seek the assistance of an office clerical who will type
their handwritten documents. When the document is a report
which is to be transmitted up the corporate hierarchy, Jones
often proofreads the document and makes grammatical cor-
rections. He says he does not make any substantive changes.
In addition, the QCG has access to company copy machines
and its print shop. And, of course, the company has created
the QCG bulletin board which is posted at each of the dis-
tribution centers. All QCG members are paid the contract
rate for the time they spend on QCG business.E. The Alleged Death ThreatMoerler and Lopez, as we have already seen, are on dif-ferent sides of the fence with respect to the QCG. While it
may not be apparent from the first portion of this decision,
Moerler's views about the Quality Circle Group and his op-
position to it are both unyielding and fierce. He regards his
fellow employees' acceptance of such concepts to be an
anathema to the union movement. Sometime in November
1992, apparently after he wrote his letter to the Union com-
plaining about the Quality Circle Group (and after a debate
with Lopez at a union meeting) Moerler issued a flyer in
which, among other things, he accused Wil Lopez of being
a ``Quality Circle Jerk.'' The flyer, laden with sarcasm, ac-
cused Lopez and another member of the group of being dis-
loyal to their fellow employees. In his last remark, preceding
a cartoon, he said, ``You should be all thankful to have these
two dedicated supervisors [the word ``supervisor'' is over-
stricken with a large X] union members working in our best
interest. Remember to thank them the next time you see
themÐunless you get laid off.''The cartoon which Moerler had modified, originally ap-peared in another publication. It shows a guillotine labeled
``manpower savings'' about to chop an employee's head into
a bowl labeled ``jobs.'' The executioner turns to a man wear-
ing a union hat saying, ``Believe it or not, but Wil Lopez
and Mark Francis turned this suggestion in.'' Obviously
Moerler's modification was the substitution of two QCG
members' names for whatever appeared in the original car-
toon.11In the space of a couple of inches, and in both an unfor-giving and graphic manner, including a sexual innuendo, the
``circle jerk'' reference, Moerler has accused Lopez of being
secret supervisor and the source of future layoffs.Moerler distributed the cartoon in the drivers' room inSanta Fe Springs. It may have been distributed elsewhere as
well. It is clearly a document which would not have passed 63VONS GROCERY CO.12An assertion I do not accept due to Lopez' more credible ver-sion.13Apparently there were several drivers in the room. None testi-fied; see Moerler's explanation, infra.14Lopez does not deny using the words but does put them dif-ferently, asserting among other things that Moerler first approached
him in the restroom connected to the locker room. Upon leaving the
restroom, they had a discussion about the QCG which became some-
what heated and that he had told Moerler, ``After all this was said
and done you and I ... everyone of us has to dance to a different

tune.'' Lopez says Moerler asked if that was a threat and Lopez said,
``Anything could happen ... that they could walk out of the room

and get hit by a truck.'' He says he did not see the flyers until
somewhat later.bulletin board muster under Respondent's then-current bul-letin board rules.There are two different but, substantially similar, descrip-tions of the predictable confrontation which ensued between
Moerler and Lopez. Aside from the fact that Lopez says that
he did not see the flyer until the confrontation began (he had
heard about it), it is apparent to me that under either version
Moerler was serving as a provocateur. That is apparent even
using Moerler's version of the facts. According to Moerler,
he was distributing the flyers on tables in the drivers' room.
Jones observed him and asked if he was the one who was
distributing them. Moerler replied by asking if Jones was the
one who was crumpling them up. Jones then asked Moerler
to remain in the room for a few moments and left. Within
minutes, accordingly to Moerler, Lopez came from Jones' of-
fice12and also asked Moerler if he was the one distributingthe flyers. Moerler testified, ``There was a little bit of discus-
sion about the Quality Circle Group. Wil was very upset at
me obviously, my position on the group. He told me that
when all of this stuff was over, referring to the Quality Cir-
cle Group, and my grievance and opposition to it, that I
would have to deal with him later, away from Vons.'' He
says that a driver then interrupted them13by making a re-mark which further upset Lopez. Lopez stood up from where
he had been sitting and walked over to the table where
Moerler was sitting and said, ``You better worry about your
life.'' Moerler says Lopez then went into the locker room.
When he came out a little later, Moerler asked Lopez what
he meant by that. He says Lopez again walked over, saying,
``You just might get run over by a truck or something.''14I note that even though Moerler later reported the incidentto his supervisor and then to the company security depart-
ment, he never mentioned Lopez by name. Furthermore,
when they asked him for the names of witnesses, he said he
had a list of witnesses from whom he had taken statements.
On cross-examination he was unable to say who those wit-
nesses were. He claims he did not give Lopez' name to the
security department because he was afraid Lopez would
bring internal union charges against him.Frankly, I am unimpressed with Moerler's behavior. Thisis a classic case of a provocateur seeking advantage from his
own misconduct. The flyer was clearly intended to provoke
a confrontation. Moerler knew it when he wrote it and can
hardly be said to be surprised when he got the results he ex-
pected. When he says he asked what Lopez ``meant by
that,'' I accept Lopez' testimony that in fact the words
Moerler used were, ``Are you threatening me?''Ða bellig-
erent challenge. In that circumstance, it is clear to me thatMoerler was hoping Lopez would respond at least as he did,if not actually more hostile. I believe Moerler is so wed to
his opposition to Quality Circle Group, he is willing to be-
come a martyr for it. However, Lopez only nibbled at the
bait and did not actually engage in any violence. Instead,after the hot words, he walked away.Moerler's odd behavior, it seems to me, justifies the con-clusion that his version is designed to prevent an inquiry
from learning the actual truth. He believes that if he discred-
its Lopez, he discredits the QCG. He is willing to accomplish
that result by the cartoon attack and by provoking Lopez into
a confrontation which Moerler can escalate to his advantage,
yet at the same time blocking any inquiry into the incident
which might reach a conclusion different from the one he es-
pouses.The complaint asserts that Lopez is Respondent's agentand is responsible for his supposed threat to Moerler. I think
it is clear that Lopez did make remarks similar to those al-
leged in the complaint. It is also clear, as I have found in
the previous paragraphs, that he would not have done so had
Moerler not designed the situation as a provocation.The General Counsel's theory with respect to Respond-ent's culpability is that Lopez is a member of the QCG, a
dominated labor organization, and therefore he must be Re-
spondent's agent. Assuming, for the purposes of discussion,
that the QCG is a dominated labor organization, it does not
follow that its members are agents of Respondent for the
purpose of culpability in a situation such as this. To make
that finding, I would have to also find that Respondent had
authorized Lopez to exceed the bounds of civil behavior with
an eye toward coercing Moerler from engaging in Section 7
activity. There is, simply put, no such evidence.Moreover, it is quite clear that Moerler, in confrontingLopez as he did, was not engaging in any activity protected
by Section 7. Accordingly, whatever Lopez did in response,
it was a personal act, not something which was company au-
thorized. Since Moerler had approached the entire matter
with a chip on his shoulder, daring Lopez to knock it off,
all Lopez really did was to defend himself verbally and to
extricate himself from a potentially volatile situation, one
which he did not initiate.IV. ANALYSISANDCONCLUSIONS
A. The Bulletin Board and the Distribution IssuesBoth the bulletin board issue and the distribution prohibi-tions raise questions of the right to publish and disseminate
information which employees wish to broadcast to their fel-
lows. Under the Act, however, each is treated quite dif-
ferently. Indeed, there is some question regarding the clarity
of Board law when it comes to bulletin boards, protected
concerted activity, and the concerted nature of flyers issued
by candidates for union office. Each issue will be discussed
separately.It must be understood first that an employer exists for aspecific purpose, usually entrepreneurial. It owns or has ex-
clusive control over the business property or premises and is,
within limits, entitled to insist on an atmosphere conducive
to producing the product or service which it is in the busi-
ness to generate. No law, and certainly not the Act, obligates
an employer to provide on that property a permanent forum
to debate workplace issues. Container Corp. of America, 244 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NLRB 318 (1979), enfd. in pertinent part 649 F.2d 1213 (6thCir. 1981); Honeywell, Inc., 262 NLRB 1402 (1982);Raytheon Corp., 277 NLRB 1528 (1986); also Union Car-bide Corp. v. NLRB, 714 F.2d 657 (6th Cir. 1983); NLRBv. Southwire Co., 801 F.2d 1252 (11th Cir. 1986).Despite that broad statement of an employer's right, inpractice those employers who have provided bulletin boards
to employees for their personal use have generally found that
once they have permitted employees the right to use those
boards for personal reasons, a subsequent restriction on
union-related messages is usually regarded as discriminatory
and violative of Section 8(a)(1) of the Act as a restraint on
union and/or protected concerted activity. Honeywell, Inc.,supra, Union Carbide Corp. v. NLRB, supra, and many oth-ers. By the same token, an employer does not have to permit
any ad hoc forum which arises in those circumstances to be-
come a ``battleground.'' Nugent Service, 207 NLRB 158(1973); Contra Costa Times, 228 NLRB 692 (1977); UnionCarbide Corp. v. NLRB, supra.Furthermore, the Board must take into account the natureof both the message and the proposed restriction. It has long
been held that the Section 7 right to organize, decertify or
substitute a bargaining representative is entitled to paramount
protection. Moreover, activity designed to publicize disputes
within the workplace over working conditions, including the
effectiveness of the bargaining agent, is worthy of protection.
Usually that activity finds protection under the aegis of the
``mutual aid and protection'' clause of Section 7. See Fire-stone Steel Products, 244 NLRB 826 (1979) (purely politicaltracts; state office seekers; not protected) and Trover Clinic,280 NLRB 6 (1986) (cartoon with message related to em-
ployer's treatment of employees; protected). Clearly the
straightforward act of running for elective union office does
not fall easily within that rubric  it is not simply a questionof ``mutual aid or protection,'' it is something less. Even so,
it does not fall to the level of a pure political tract like that
seen in Firestone, supra. It is something which is ``in be-tween.'' It certainly is a union activity, but not, in the direct
sense, one which is aimed at ``mutual aid and protection.''
That issue would not directly arise until the elected officer
began applying himself/herself to an actual workplace issue.
The act of running for office is therefore not closely con-
nected to any workplace issue. To be sure, candidates will
raise workplace matters as campaign issues as arguments for
their election; even at that stage, however, it is generally re-
mote from an employer's concern.The employer's concern, in internal union elections, isusually limited to the perception that the election is none of
its business and foreign to its entrepreneurial aims. It is an
irrelevancy which is a distraction to the performance of
work. Furthermore, employers do not usually wish to be per-
ceived as favoring one candidate or another. For that reason
they do not wish to provide a forum to any candidate.Similarly, even where a workplace issue becomes a com-mon concern to employees, an employer may not wish to en-
courage greater dissent from persons who disagree from the
employer's resolution or proposed resolution of a particular
issue  even where it knows it cannot entirely prevent thatdisagreement from being discussed. It may simply wish to
keep such matters off its bulletin boards, even though it also
knows that the disagreement may be orally discussed or re-duced to written form and legally distributed in nonworkareas during nonwork times.Bulletin BoardsÐClearly a bulletin board may become apermanent forum for the expression of ideas, including dis-
sent. Messages posted on it have more permanency than do
flyers which are often discarded. Indeed, that very perma-
nence is the inducement of unions to negotiate the right to
have their own bulletin boards so its messages to its mem-
bers will be seen clearly and be clearly understood. In this
very case the Union has done exactly that. It has negotiated
the right to have its own bulletin boards placed in the areas
where its constituents may readily see its communiqus. That
right appears in article 14A of the collective-bargaining
agreement and reads as follows:The employer shall provide a bulletin board which shallbe used exclusively for authorized Union notices, but
same shall not be posted until they have first been
called to the attention of the Employer. All such Union
notices shall be authorized and signed by [an appro-
priate union official].As can be seen, the clause does not give the Union theabsolute right to use the bulletin board in any way it sees
fit. Respondent has maintained some control over what the
Union actually wishes to post. The full extent of those con-
trols have not been clearly defined. Even so, the Board has
long analyzed such clauses by observing that they are not the
union's waiver of any right to which the union may be enti-
tled. Instead, these are concessions which the union has ex-
tracted from the employer, a recognition that there is no right
to have bulletin boards in the first place. See Armco SteelCorp., 148 NLRB 1179, 1186 (1964); Universal Life Insur-ance Co., 169 NLRB 1118 (1968); Eastex, Inc., 215 NLRB271, 272 (1974); Special Machine & Engineering, 247NLRB 884 (1980).The nature of the extraction is such that it recognizes theright of the employer to maintain limits on the use of the
bulletin board. It is a recognition that even official union
postings are subject to the employer's oversight, i.e., the bul-
letin board is not intended to become a forum for the discus-
sion of workplace issues, but is instead for ``official'' union
business, presumably announcements, minutes, reports, and
the like.If the Union's extraction itself is subject to such oversight,it seems most unlikely, indeed, anomalous, that the employee
bulletin board would have even greater broadcast authority.
Respondent, of course, maintains that its authorization to em-
ployees is even less; that the employee board is limited to
matters such as personal want-ads, social announcements,
and personal news items about drivers.The evidence does not clearly show that Respondent hasever knowingly or willingly allowed the employee bulletin
board to be used for purposes beyond those which it has pre-
scribed. Thus, until the Department of Justice overseen Inter-
national election it had never been used for any union-related
matter. Indeed, until Moerler began using it for what he per-
ceives as his union-related messages, there is no showing
that anyone had attempted to use it as a forum for com-
mentary on employment-related matters. It should be kept in
mind that the employee bulletin board was first enclosed in
glass and locked in early 1991 as part of the settlement 65VONS GROCERY CO.agreement between it and the Department of Justice. Prior tothat time it had been open. Even so, the evidence presented
to me is scanty with respect to what had been posted on it
besides personal want-ads, social announcements, and per-
sonal news items about drivers. I think there is the distinct
possibility that other types of material had been posted, but
that is not proof that they were. Moerler's testimony is vagueand not very descriptive of postings beyond what Respondent
normally permitted. Moreover, there is no showing that Re-
spondent knowingly allowed other items to be posted. They
may well have been in breach of the policy, but do not con-
stitute any sort of precedent. See Miller Brewing Co., 311NLRB 1364 (1993). Certainly the locking of the Board and
the concomitant postings of the candidates for International
union office do not constitute a precedent either, for that was
done under compulsion of law. It was a temporary measure.
When that obligation expired, and the board was unlocked,
Moerler began taking advantage of that to make his postings.
It took a while for Respondent to realize that he was seeking
to use the board in violation of its policies, but when it came
to that realization, it began enforcing the rules and clarifying
them in accordance with its wish to prevent the board from
becoming a workplace forum. I do not think Moerler's initial
success in posting those matters became a precedent either.
He simply got away with breaking the policy for a few
weeks.It is true that when Respondent relocked the board in June1992 it cited ``negative'' postings as its reason. Clearly
Moerler's postings did qualify as ``negative'' for he was de-
bating the efficacy of the Round Table and the Quality Circle
Group. Both of these are management devices which Re-
spondent viewed as contributing to a successful, productive
environment. I do not disagree with Moerler that he has the
right to place both items into the public debate mill. I do
think, however, that Respondent is well with its right to view
an employee-sponsored opposition to its policies as ``nega-
tive,'' at least in the sense that it tends to undermine those
practices and might lead to problems. In that circumstance it
is not obligated to give Moerler or any employee, not even
the Union, a permanent jobsite forum from which those
views may be espoused. The employee bulletin board, if so
used, was in danger of becoming such a forum. Moerler
made that quite clear when he attempted to post his anony-
mous ``open letter'' to stockholders on that same board after
it was again locked. He did it again later when he attempted
to post literature in favor of certain candidates for Local 63
office.With respect to the candidates' literature, the Board hasdecided two principal cases: Nugent Service, supra, and Ar-kansas-Best Freight System, 257 NLRB 420, 423±424(1981), enfd. per curiam sub nom. ABF Freight System v.NLRB, 673 F.2d 228 (8th Cir. 1992). In the first case,Nugent, the Board adopted Administrative Law Judge MiltonJanus' decision. It was a case, somewhat similar to this, in
which the recognized union had its own bulletin board. There
was also a company board. Employees had free access to
both boards and they were used by employees for personal
matters without prior approval. A group of employees oppos-
ing the incumbent union officers began using both boards in
favor of the opposition candidates. The material was re-
moved by the incumbents; the opponents promptly reposted
them. Arguments ensued, thereby rendering the bulletinboards an area of contention. The company stepped in andstopped the postings, saying it didn't want anything on the
bulletin boards which might cause friction or trouble on the
dock.Judge Janus, in finding no violation, either as to the inter-diction of the postings or the discipline levied on the em-
ployee who refused to comply, said the company could pre-
vent the boards from becoming a battleground. He explained:To hold, as the General Counsel seems to contend,that Vellani and his group had an absolute right to use
the bulletin boards in their campaign for union office
would, in my opinion, be unduly prejudicial to the
Company's property and management rights. Use of the
bulletin boards to carry on a partisan union campaign
is not essential to publicizing the position ... of the

rival groups, since each had the right to solicit employ-
ees and distribute its literature at appropriate times and
places. The boards then are only one of the means of
communication between candidates for union office and
their constituency. But since the boards are also a me-
dium of communication between an employer and [its]
employees (like a company publication) their use for
partisan union purposes serves to entangle the Em-
ployer in a dispute which should be none of his con-
cern, and which could force him to intervene in allocat-
ing the amount of space available and the length of
time each side could have for posting its literature. I
think it is more conducive to employees' rights to re-
quire an employer to keep hands off all aspects of a
union election than it would be for him to intervene, no
matter how even handedly he might attempt it.Based on the foregoing, I conclude that Vellani didnot have a right protected by Section 7 of the Act to
post his partisan campaign literature on the bulletin
boards. [207 NLRB at 161.]Similarly, Arkansas-Best Freight System has facts whichare quite close to those present here. Again, a group of can-
didates for union office began posting partisan campaign lit-
erature. The employer there had three bulletin boards; the
first two were a company board and a union board estab-
lished by the collective-bargaining process. Both were locked
and under glass. The third was also a company board but
was open. Employees did not use them at all. Employees
who wished to make social or personal announcements taped
their notices to the walls in the drivers' room. Three years
previously, partisan campaign messages had also been posted
on the walls without interference by the company. A recently
transferred manager later stopped the practice. He created an
open employee bulletin board which he limited by rule to``notices of sales of personal property and other items.'' He
then transferred all notices meeting that description to that
board. He refused, however, to transfer the partisan union
messages to it. Instead, the company promulgated a rule
which observed that elections for union office were upcom-
ing, that the company had a policy of neutrality on union
politics, and that the distribution/posting of campaign lit-
erature was prohibited. It further directed that the bulletin
boards and walls be swept of such material on a daily basis.
It also directed supervisory personnel to refrain from partial- 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Republic Aviation Corp. v. NLRB, 324 U.S. 793, 803 fn. 10(1945).ity toward or against candidates, but allowed employees towear buttons or clothing containing campaign slogans.Administrative Law Judge Marvin Roth, affirmed by theBoard, found the rule and the prohibition to violate Section
8(a)(1) of the Act. He distinguished Nugent on what he re-garded as factual grounds, specifically noting that the bulletin
boards there had become an area of confrontation and that
Judge Janus was applying a rule of reason dealing with the
existence of evidence that a special circumstance, the fear of
confrontation, justified the dismissal of the complaint. Judge
Roth also said that the primary purpose of the bulletin boards
there was for the company and the union to communicate
with employees and the Nugent employees were usurping
them. He said in his case, Arkansas-Best, that the employeeswere only using the board which they had been given the
right to use. He then went on to find no special cir-
cumstances such as the threat of confrontation to justify the
employer's denial of the employee bulletin board to the polit-
ical candidates. In that regard, he cited the Supreme Court's
Republic Aviation case.15Finally, he did not discuss the factthat an employer has the right to impose limits on bulletin
boards it has no obligation to provide in the first place.It is true that Arkansas Best Freight System and other bul-letin board cases utilize the Republic Aviation phraseology,324 U.S. at 801, that unusual conditions or special cir-
cumstances are necessary before an employer can entirely bar
certain information dissemination. That case, of course, did
not actually deal with bulletin boards. It dealt with total bans
on the distribution of literature and bans on wearing union
pins or buttons in an initial union organizing context. Neither
Republic nor the bulletin board cases which later rely on itdiscuss permanent forums in any way. Nor do they discuss
the fact that no employer is obligated to have employee bul-
letin boards at all, a right which derives from the employer's
property interest and management interest. It seems clear to
me that the special circumstances analysis is appropriate only
when the right to communicate emanates solely from rights
under the Act  such as the distribution of literature and thewearing of pins and apparel containing messages. When the
right is restricted ab initio, such as arising from an employer
concession regarding its property rights, the special cir-
cumstances of Republic are logically inapplicable. In that sit-uation, discrimination in application becomes the issue for
the Act, not the unfettered right to speak as in distribution
or button/apparel cases.Although Judge Roth and the Board appear to have factu-ally distinguished Arkansas-Best Freight System fromNugent, I am not persuaded that there is a great deal of dif-ference. The ``battleground'' distinction is a neat one, but
not really legitimate. Nugent did not actually involve vio-lence, only arguments. That is the same concern which the
employer in Arkansas-Best perceived. All public and privatedebate have the potential for fierce argument and even vio-
lence. In both Nugent and Arkansas-Best, the employerswere trying to defuse arguments before they became too
heated and disrupted the civility which production requires.
Moreover, the Board never discussed in Arkansas Best theproperty and management rights concerns. Even so, in MillerBrewing, supra, the Board recently focused only on whetherthe posting ban was discriminatorily motivated, continuing torecognize, at least implicitly, that bulletin board and posting
rules emanate from property and management rights, not theAct.I have therefore come to the reluctant conclusion that thereare two unreconciled lines of Board cases dealing with an
employer's right to control postings on its premises. Further-
more, there are two unreconciled sublines of cases dealing
with an employer's right to deal with postings related to the
election of candidates to union office. They are exemplified
by Nugent and Arkansas-Best.Therefore, I shall decide the bulletin Board issues basedon my understanding of the appropriate analysis. It is basic,
I think, to start with the fact that bulletin boards are attached
to the employer's property and that there is no right for em-
ployees to have them in the first place. Indeed, in its brief
to me the General Counsel concedes as much. Therefore, ab-
sent a showing that the rules which Respondent follows with
respect to the use of the employee bulletin boards are applied
disparately, favoring one group of employees over another,
or favoring one philosophy over another, they cannot be
deemed to be an impediment to the exercise of Section 7
rights by employees. Container Corp., 244 NLRB 318 fn. 2(1979), and cases cited therein. Here, so far as the record
shows, Respondent has always limited the employee bulletin
board to want-ads, social matters, and news about drivers. It
has never willingly or voluntarily permitted that bulletin
board to be used as a public forum. Enforcing that limitation
is well within its property right and management authority.
Accordingly, I conclude that its rules do not infringe upon
the Section 7 rights of the employees. This is true whether
the documents sought to be posted were union candidates'
campaign material or were tracts designed as commentary on
working conditions. With respect to the former, I believe
Nugent provides the better logic; with respect to the latter,I believe Miller Brewing seems the most appropriate. Oneshould keep in mind, too, that Respondent has not dis-
ciplined any employee for abusing the posting limitations.
All it has done is control the board.DistributionÐA different result may obtain with respect tothe distribution of union-related material. Respondent, how-
ever, has only been accused in this complaint of barring the
distribution of union office-seeker campaign material. It has
not been accused of prohibiting the distribution of material
which it might regard as ``negative,'' such as criticism of the
QCG or the Round Table. Indeed, the only other document
which seems to have been distributed is Moerler's cartoon at-
tack on Lopez, which will be discussed in another section of
this decision. Even so, Respondent did not bar its distribu-
tion.Thus, I am faced with the question of whether or not Re-spondent may, on an ad hoc basis (since Respondent has
cited no plant rule governing the issue) entirely bar from its
premises, at all times and places, literature in support of can-
didates for union office. Here I must find in favor of the
General Counsel. It is true that an argument can be con-
structed which would support Respondent, i.e., that running
for office is protected by the Labor-Management Reporting
and Disclosure Act of 1959, not Section 7 of the National
Labor Relations Act. After all, the ``mutual aid and protec-
tion'' clause is not directly involved. However, it seems to
me that the Board has clearly answered that concern in Ar- 67VONS GROCERY CO.kansas-Best Freight System, supra. In that case the employer,in addition to its bulletin board ban, also entirely banned the
circulation and distribution of such literature from its prem-
ises, exactly what Respondent has done here. The Board, re-
lying on Republic Aviation, supra, found that the employercould not promulgate or maintain a rule which prohibits em-
ployees from distributing union officer election campaign
material on nonworking time or in nonworking areas. 257
NLRB 420 at 424. Accordingly, I find Respondent's policy
barring the distribution of such material at times and places
where such distributions will not interfere with work to be
a violation of Section 8(a)(1) of the Act.B. The Alleged Unilateral ChangeThe General Counsel argues that Respondent's supposedchanging the rules of usage with respect to the employee bul-
letin board violates the duty to bargain under Section 8(a)(5)
and (1) as an unlawful unilateral change. Under the General
Counsel's view that occurred three times beginning in June
and ending on December 28, Respondent argues that these
changes are minor and insignificant; the General Counsel ar-
gues to the contrary. However, I am not persuaded that Re-
spondent had any duty to bargain over the rules pertaining
to the employee bulletin board in the first place. The rule
against unilateral changes derives straight from Section 8(d)
which requires parties to a collective-bargaining relationship
to bargain in good faith over subjects deemed to be manda-
tory subjects of bargaining. In the words of that statute, such
subjects are ``wages, hours and other terms and conditions
of employment.'' An employee bulletin board which no law
commands an employer to establish cannot, by definition, be
a mandatory subject of bargaining. Use of that board is not,
moreover, a term or condition of employment. It is simply
a convenience which the employer provides to its employees
who wish to post messages such as want-ads, social matters,
or personal news items. Even if the employer permitted mes-
sages beyond those which this employer allows, such as
newspaper items, editorials and the like, I fail to see howthat would come under the ambit of Section 8(a)(5). A
change might become discriminatory under Section 8(a)(1),
but would not impact the bargaining obligation.Peerless Food Products, 236 NLRB 161 (1978), relied onby the General Counsel, is not to the contrary. That case
simply dealt with an employer who interfered with the griev-
ance process by changing its practice regarding allowing the
union access to its production areas. Grievance processing is
closely connected to collective bargaining and is itself a
mandatory subject. The case certainly does not hold that non-
mandatory bargaining subjects are transformed to mandatory
subjects simply by usage. Topics are either mandatory or not;
they are not transformed from one to another by action of
parties. That question is one of legal definition, nothing else.
Chemical Workers v. Pittsburgh Plate Glass, 404 U.S. 157,176 (1971). Accordingly, the allegation that Respondent's
rule modifications violate Section 8(a)(5) as a unilateral
change must be dismissed. I should point out, too, that even
if the rules were a mandatory bargaining subject, the changes
made here are neither material or substantial. See Rust CraftBroadcasting of New York, 225 NLRB 327 (1976). Indeed,the General Counsel has not firmly established that there was
any change in the rule beginning with the June announce-
ment. That may well have been only the republication of thepreexisting rule. To show a change, there must be an endingpoint different from the starting point. Moerler's testimony
does not accomplish that.C. The Round Tables Bypassing the UnionAt the Round Table in question, June 11, 1992, accordingto Moerler, Respondent engaged in two types of activities.
First, Jones supposedly asked the assembled group how they
thought their lawyer was doing in the arbitration then under-
way over whether Respondent had properly excluded the
Santa Maria drivers from Local 63's bargaining unit.
Moerler's testimony stands unopposed by the oral testimony
of anyone, but the minutes of the meeting are in evidence.
If one compares the two, it is apparent that although the
Santa Maria situation came up in an employee question the
query had not so much to do with any arbitration, but why
the Company had chosen to recognize the Santa Maria
Teamsters local over Local 63. Assuming that topic was the
principal context of the discussion, Moerler's recollection of
the question which Jones supposedly asked is most truncated
and seems to be in the context of what amounted to a public
discussion of a public matter. That issue had already been
taken up by Local 63 and any question which Jones may
have asked with respect to how the employees thought their
lawyer was doing in this case seems to be more in the nature
of informal conversation than anything else. It certainly
would not have the effect of coercing anyone from engaging
in activity on behalf of Local 63 or any other labor union,
if an independent violation of Section 8(a)(1) had been al-
leged. See Sunnyvale Medical Clinic, 277 NLRB 1217(1985), for a discussion of that requirement. Moreover, I fail
to see how that particular discussion would constitute an ef-
fort to bypass the Union. Most likely it was simply an inno-
cent query about a matter of general interest. The minutes'reflection that Jones' response that the decision to recognize
the Santa Maria local was a company one, is certainly con-
sistent with the purpose of Round Table meetings, to inform
the drivers what was going on. He might have been more de-
scriptive, but it is unlikely that he has any knowledge of the
law relating to accretions. In this context, I fail to see how
this discussion was in any way unlawful.The next item which Moerler recalls is Jones polling thosepresent with respect to their views on whether the weekly
schedules would be switched from five 8-hour shifts to four
10-hour shifts. If this were a matter of actual negotiations,
I think the General Counsel's recitation of Obie Pacific, 196NLRB 458 (1972), and its progeny would be appropriate.
However, this matter appears to have been entirely in the
hands of the employees. Collective bargaining was over. The
contract specifically permitted the employees to choose a
four 10-hour shift on a majority vote. The matter was, by
contact, out of Respondent's hands.Per the contract, that subject matter had been brought upat a union meeting as well as, according to Moerler, a so-
called craft meeting of drivers (which appears to have been
attended only by a few). That group had already voted
against it. The vote was scheduled to continue at the union
hall over the next few days.It is quite apparent that under the collective-bargainingcontract Respondent did not care one way or another which
shift the drivers chose. Under either version it would be op-
erating under a system authorized by the collective-bargain- 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16In this regard I think the Union did not yet know what it wasgoing to be doing either, since it was awaiting the result of the elec-
tion itself. Therefore, it was a matter of indifference to both Re-
spondent and the Union as to how it came out. Either choice was
acceptable.17Sec. 8(a)(5) reads:It shall be an unfair labor practice for an employerÐ
to refuse to bargain collectively with the representatives of his
employees ....18Sec. 8(d) lists the mandatory bargaining subjects: ``wages, hoursand other terms and conditions of employment.'' These are the sub-
jects which a 9(a) union and its employer must bargain about.ing contract. Assuming Jones in fact conducted the poll asMoerler says, asking for a show of hands about how they in-
tended to vote, at worst all Jones would have been doing was
to try to determine whether or not it was likely he would
have to prepare schedules under the new system. However,
neither he nor anyone in management, had the authority or
power to influence what was to happen. It was not until the
entire bargaining unit voted on the matter, by the approxi-
mately 400 drivers at Santa Fe Springs and El Monte, plus
at least one other location, that the ultimate answer would be
known. Since there were only 10 or 12 individuals who at-
tended this particular Round Table meeting, Jones' supposed
poll would not have influenced the entire group in any way.
Moreover, it did not even influence the 12 who were there
and if it did, as previously observed, it did not constitute di-
rect dealing. Such direct dealing, if it can be called that, hadlong since been immunized at the collective-bargaining table
when the contract permitting the employees to choose was
concluded. Accordingly, I fail to see that this poll violated
Section 8(a)(5) and (1) of the Act as an incident of direct
dealing or bypassing the Union.16See East Tennessee BaptistHospital, 304 NLRB 872, 873 (1991).D. The Quality Circle Group Labor OrganizationThe complaint alleges that Respondent has violated Sec-tion 8(a)(2) and (5) of the Act by creating and dominating
a labor organization and dealing with it in the face of the
exclusive representational rights of Local 63. I find, however,
that this Quality Circle Group did not constitute a labor orga-
nization, but was instead a management tool designed to per-
mit rank-and-file employees to assist management in making
its operations more efficient.Section 8(a)(5) of the Act prohibits employers from by-passing or directly dealing with employees in circumstances
which derogate the status of a union having exclusive rep-
resentational status under Section 9(a).17In addition, Section8(a)(2) declares it to be an unfair labor practice where an
employer ``dominate[s] or interfere[s] with the formation or
administration of any labor organization or contribute[s] fi-
nancial or other support to it [proviso not applicable here].''
Furthermore, Section 2(5) clearly defines the phrase ``labor
organization.'' It states:The term ``labor organization'' means any organizationof any kind, or any agency or employee representationcommittee or plan, in which employees participate and
which exists for the purpose, in whole or in part, of
dealing with employers concerning grievances, labordisputes, wages, rates of pay, hours of employment, or
conditions of work. [Emphasis added.]Analytically, one must begin with whether the QCG is alabor organization, and if so, whether it is ``dominated'' bythe Employer. The latter question is easy to answer, so I ad-dress it first.I think it is quite true that the QCG was and is ``domi-nated'' by Respondent. Respondent certainly authorized its
creation, provided it with a small budget, gave it the author-
ity to coordinate its operation between and among depart-
ments, paid the employees for their time in performing those
duties, and supplied it with clerical support.Yet, until the late summer of 1992, it did not concernitself with anything which even approached constituting a
mandatory bargaining subject as defined by Section 8(d). In-
deed, it is questionable that it even dealt with subjects which
the Union might be interested in but which were nonman-
datory bargaining subjects. Certainly until that time it did not
concern itself with the Section 2(5) characteristics, griev-
ances, labor disputes, wages, rates of pay, hours of employ-
ment or conditions of work. It focused instead on operational
matters. The list of accomplishments makes that quite clear.
These items ranged from the purchase of power jacks, devel-
oping the safety chain locks system at the docks, improving
dock lighting, resolving a parking problem caused by theater
patrons who encroached on a store's dock area, adding lad-
ders to deep docks, and surveying stores to determine the ap-
propriate length of the new trailers which were to be pur-
chased. Some of these inquiries dealt with safety matters but
not safety rules or areas which the Union might wish to ne-
gotiate about. Safety issues were dealt with by recommenda-
tions dealing with the acquisition or installation of equipment
deemed by employees to make their jobs a bit easier or safer.
In essence, the QCG was recommending operational and cap-
ital improvements for the Company. None of these is a ``rep-
resentational'' matter.It was not until it became involved in the shorts and thedriver accident policy that the QCG began to encroach on
Section 2(5) and 8(d) matters.18Even so, despite the Union'scurrent concern about the intrusion of the QCG into areas
traditionally reserved to it, since the Union co-opted those
two items in the manner it did, it can no longer be heard to
complain. When these two subjects were turned over to the
Union for action at the September 12, 1992 meeting, the
Union took it upon itself to present them to the Company at
the labor-management committee meetings. Indeed, the
Union successfully negotiated a change in the Company's
policy regarding the wearing of shorts. That change was sub-
sequently incorporated into a company manual. Likewise, the
Union found the proposed change in the accident policy to
its liking and proposed those changes to the Company as
well, also at the labor-management committee level. This
proposal, however, was not successful in that Respondent
would not accede to it.The principal point, however, is that the Union, insofar asboth of these two topics are concerned, has picked them up
and run with them. By doing that it knowingly approved
what the QCG had done. It has, therefore, intelligently
waived any complaint about those two topics which might
legitimately have had about the committee's activities. There-
fore, those two subject matters are not proof that the QCG
is currently engaging in any conduct intruding into traditional 69VONS GROCERY CO.19E. I. du Pont & Co., 311 NLRB 893 (1993).20If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.21If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''areas of union representation or that it is likely to do so inthe future.In fact, when the Union began having second thoughtsabout the QCG, it wrote a series of letters and demands to
the Company which resulted in a promise from the Company
that the QCG would not intrude into those areas in the fu-
ture. There is no evidence that it has done so. Instead, the
QCG has once again turned its attention to management-re-
lated functions. Indeed, the Union has, with the approval of
the QCG and management, placed stewards at the QCG
meetings who monitor the doings of the committee to be cer-
tain that the QCG does not go into areas which the Union
disapproves. Accordingly, I find that the proof to be insuffi-cient to warrant a finding that the purpose of the QCG is to
meet and deal with management in any representational ca-
pacity as described in Section 2(5). It is simply a study
group which first brainstorms about problems drivers en-
counter and then carries out remedies through decisions not
related to the collective-bargaining relationship. It is solely
involved in operational matters. It is therefore not a 2(5)
labor organization. The fact that it is ``dominated'' is there-
fore irrelevant. Accordingly, both the 8(a)(2) and (5) portions
of the complaint must be dismissed.19THEREMEDYHaving found Respondent to have engaged in certain un-fair labor practices, specifically with regard to its prohibition
of the distribution of union campaign material, I find that it
must be ordered to cease and desist therefrom and to take
certain affirmative actions designed to effectuate the policies
of the Act. The affirmation action shall require Respondent
to notify employees of the rights guaranteed them by Section
7 of the Act as set forth in the notice which it will be re-
quired to post.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Wholesale & Retail Food Distribution, Teamsters Local63, affiliated with International Brotherhood of Teamsters,
AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. By entirely prohibiting the distribution of campaign ma-terials published by candidates for elective union office, Re-
spondent has violated Section 8(a)(1) of the Act.4. The Quality Circle Group is not a labor organizationwithin the meaning of Section 2(5) of the Act.5. General Counsel has failed to prove by a preponderanceof the evidence, any other violation of the Act as alleged in
the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended20ORDERThe Respondent, Vons Grocery Company, Santa FeSprings and El Monta, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Imposing a total prohibition on employees wishing todistribute campaign materials published by candidates for
elective union office.(b) In any like or related manner threatening, restraining,or coercing employees in the exercise of their rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its distribution centers in Southern Californiawhere its drivers are represented by the Union (including, but
not limited to, to the distribution centers located in Santa Fe
Springs and El Monte) copies of the attached notice marked
``Appendix.''21Copies of the notice on forms provided bythe Regional Director for Region 21 after being signed by
Respondent's authorized representative, shall be posted by
Respondent immediately on receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by Respondent to ensure that no-
tices are not altered, defaced, or covered by any other mate-
rial.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.